COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762
                                           March 22, 2022

         Sarah Anne Lishman                               Carmen Rojo
         Attorney at Law                                  Attorney at Law
         4335 W. Piedras Dr., Suite 201                   222 Main Plaza
         San Antonio, TX 78228                            San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         Matthew Deal                                     Deterrean Gamble
         Office of the Attorney General of                Office of the Attorney General of
         Texas                                            Texas
         Child Support Division/Appellate                 P.O. Box 12017
         Litigation Section                               MC 038-1
         P.O. Box 12017, Mail Code 038-1                  Austin, TX 78711
         Austin, TX 78711                                 * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *
                                                          Kate Soulsby
         Michael J. Moore                                 Attorney at Law
         Office of the Attorney General                   334 W. Mistletoe Ave.
         PO Box 12017                                     San Antonio, TX 78212
         Austin, TX 78711-2548                            * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00028-CV
                 Trial Court Case Number:      2016-EM5-06049
                 Style: In the Interest of N.M.B., a child


                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221
cc: Ryan G. Anderson (DELIVERED VIA E-MAIL)
Mary Martinez Wilson (DELIVERED VIA E-MAIL)
Ward W. Elmendorf (DELIVERED VIA E-MAIL)
Brett VanGheluwe (DELIVERED VIA E-MAIL)
Kenneth Paxton (DELIVERED VIA E-MAIL)
                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 22, 2022

                                       No. 04-21-00028-CV

                            IN THE INTEREST OF N.M.B., a child,

                   From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-EM5-06049
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

        On February 18, 2022, we ordered Appellant Channel Beverly to provide written proof to
this court on or before February 28, 2022 that she had paid $524.75 to Mary Wilson for
preparation of the reporter’s record and $400 to Mary Wilson for scanning the exhibits. We
explained that if Appellant Channel Beverly failed to respond within the time provided, her
appellant’s brief would be due March 21, 2022 and we would only consider those issues or
points raised in her brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        Appellant did not respond to our February 18, 2022 order. Therefore, her appellant’s brief
was due March 21, 2022, but has not been filed. We ORDER Appellant Channel Beverly to file,
on or before April 6, 2022, her appellant’s brief and a written response reasonably explaining (1)
her failure to timely file the brief and (2) why appellee is not significantly injured by her failure
to timely file a brief. If Appellant Channel Beverly fails to file a brief and the written response
by the date ordered, her appeal will be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to
comply with a court order).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court